DETAILED ACTION
Status of the Application
	Claims 1-12, 14, 26-29 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1, 10-11, 14, 26-27, cancellation of claims 13, 15-25, and amendments to the title as submitted in a communication filed on 10/28/2022 is acknowledged.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/5/2022.  Claims 1-12, 14 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The previous objection to the title of the invention as not being  descriptive is hereby withdrawn in view of Applicant’s amendments. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/25/2022 and 11/1/2022 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-7 remain objected to due to the recitation of “polypeptide has at least X% identity to SEQ ID NO: 1”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “polypeptide has at least X% identity to the polypeptide of SEQ ID NO: 1”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-12, 14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended.  Applicant points to the specification and states that Figure 1 provides the domain structure of the claimed family of proteins and that the RuvC like domain allows for the interaction with the RNA guide.  Applicant states that the specification discloses the polypeptide of SEQ ID NO: 1, which is a protein that comprises the recited domains.  According to Applicant, one of skill in the art after reading the specification would understand that the claimed polypeptides are characterized by a unique structural signature. Applicant submits that Figure 3 provides an alignment of sequences of different structural elements and that in light of this information, one of skill in the art would recognize the structural elements within the polypeptide of SEQ ID NO: 1 that are essential for activity. Applicant asserts that the specification discloses five different members of the Cpf1 family and that one of skill in the art could recognize from the alignment of Figure 3 that the RuvC domains and the R-rich helix are highly conserved. Applicant is of the opinion that one could use the teachings of Example 5 to identify additional members of the claimed family of proteins.  Applicant states that the Cpf1 proteins recognizes a T-rich PAM  upstream of the target DNA, which is in contrast to Cas9, which recognizes a G-rich PAM downstream of the target DNA.  Applicant is of the opinion that based on the teachings of Example 2, one of skill in the art can select target sequences having the appropriate adjacent PAM sequence to design the appropriate guide RNAs.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  The Examiner acknowledges the disclosure of the polypeptide of SEQ ID NO: 1, the diagram of Figure 1, the alignments provided in Figure 3, as well as the examples disclosed in the specification.  The Examiner also acknowledges the disclosure of the 4-amino acid motif labeled RuvC-1, the 3-amino acid motif labeled RuvC-II, the 5-amino acid motif labeled RuvC-III and the 19-amino acid motif labeled R-rich helix.  However, the Examiner disagrees with Applicant’s contention that the entire genus of polypeptides and guide RNAs required in the claimed complexes are adequately described.  
	As explained in the prior Office action, a polypeptide having 60% sequence identity to the polypeptide of  SEQ ID NO: 1 allows for any combination of 522 amino acid modifications within  SEQ ID NO: 1 (522 = 0.4x1304; SEQ ID NO: 1 has 1304 amino acids).  While it is agreed that the claims require these variants to comprise a RuvC-like domain and to lack an HNH domain, the specification discloses 3 RuvC-like domains which are between 3-5 amino acids long.  As such, even if one assumes that the claims require 3 domains that comprise the sequences disclosed for RuvC-1, RuvC-II and RuvC-III as found in SEQ ID NO: 1, which they don’t, that represents only 12 amino acids (12 = 4 + 3 + 5) of a protein that has 1304 amino acids.  In other words, these structural features represent no more than 0.92% of the entire structure of the protein of SEQ ID NO: 1 (0.92% = 12x100/1304).   There is no teaching or suggestion in the specification or the prior art indicating that one could make any 522 modifications to the polypeptide of SEQ ID NO:1 and maintain these 12 amino acids of the RuvC-1, RuvC-II and RuvC-III domains without (i) altering the enzymatic activity of the polypeptide of SEQ ID NO:1, (ii) altering its specificity for the PAM recognized by the polypeptide of SEQ ID NO:1, or (iii) altering its ability to bind to a guide RNA.   The  Cpf1 polypeptides disclosed in the specification are all over 1100 amino acids long.  One of skill in the art would conclude that it is highly unlikely that 3 domains that amount to 12 amino acids and represent approximately 1% of the entire structure of a Cpf1 protein are all that is required for Cpf1 proteins to have endonuclease activity, the ability to bind to a guide RNA and the ability to recognize a particular PAM.  One of skill in the art would recognize that the remaining 99% of the structure of a protein has to have a significant role in the functional characteristics of a protein.  The specification and the prior art are absolutely silent with regard to the 522 amino acid modifications that can be made to the polypeptide of SEQ ID NO:1 outside of the 12 amino acids that correspond to the RuvC-1, RuvC-II and RuvC-III domains so that the resulting variants can have the same enzymatic and binding activity as well as the same PAM specificity .  There is no structure/function correlation that would allow one of skill in the art to determine which of the 1.18x101047 variants of the polypeptide of SEQ ID NO:1 that meet the recited structural limitation (i.e., 60% sequence identity; see previously provided calculation) are more likely to have the same activities as those of the polypeptide of SEQ ID NO:1 so that the variants can be used in the claimed complex.  In addition, there is no structure/function correlation that would allow one of skill in the art to determine which of the 1. 18x101047  variants of the polypeptide of SEQ ID NO:1 that meet the recited structural limitation  are also able to recognize the same PAM recognized by the polypeptide of SEQ ID NO:1.
	While applicant argues that  Figure 1 provides the domain structure of the claimed family of proteins and that the RuvC like domain allows for the interaction with the RNA guide, it is noted that Figure 1 is merely a cartoon diagram indicating the general structure of a Cpf1 protein.  This figure fails to provide any defined  amino acid sequences associated with the domains required in the Cpf1 proteins. 	With regard to the alignment provided in Figure 3, Example 5 and the disclosure of 4 additional Cpf1 proteins, it is noted that  in the absence of some prior knowledge with regard to conserved regions and function, conserved regions found in an alignment are not all necessarily associated with function.  As known in the art, conserved regions in alignments are highly dependent upon the sequences used in the alignment.  Thus, for a given type of protein, one is more likely to find more conserved regions if the source of the proteins in the alignment are isolated from closely related species.   Therefore, contrary to applicant's assertions regarding the use of the alignment shown in Figure 3 as disclosed in Example 5,  one cannot reasonably conclude that the alignment and Example 5 would provide to one of skill in the art the members of the genus of proteins recited when it is unclear if (a) all the conserved regions found in the alignment of Figure 3 are conserved regions in any Cpf1 protein, or (b) these conserved regions are all associated with function.  
	 With regard to the argument that Applicant has provided the PAM recognized by Cpf1 proteins, which is different from that of Cas9 proteins, and that one could use the teachings of Example 2 to find appropriate guide RNAs, it is noted that as known in the art, the specificity for a particular PAM can be changed by structurally modifying the Cas protein.  While the genus of proteins recited encompasses variants having over 500 modifications that can be made to the protein of SEQ ID NO:1, the specification and the prior art are completely silent as to which 522 modifications can be made to the polypeptide of SEQ ID NO:1  without altering the PAM specificity of the polypeptide of SEQ ID NO:1, or a correlation between structural modifications and PAM specificity that would allow one of skill in the art to determine which PAM is recognized by any of the 1.18x101047 variants of the polypeptide of SEQ ID NO:1 that meet the recited structural limitation.  Therefore, contrary to applicant's assertion, one of skill in the art cannot reasonably conclude that the teachings of Example 2 or the mere disclosure of a generic characteristic associated with PAMs recognized by Cpf1 proteins (T-rich region upstream of a target DNA) is sufficient to provide the structural features required in any guide RNA that could form a complex with any of the recited variants so that the complex can be directed to a particular target.  Thus, for the reasons of record and those set forth above, one cannot reasonably conclude that the entire genus of polypeptides and guide RNAs required in the claimed complexes are adequately described by the teachings of the specification and/or the prior art.

Claims 1-12, 14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a polypeptide comprising SEQ ID NO: 1 and a complex comprising the polypeptide of SEQ ID NO: 1 and an engineered guide RNA, does not reasonably provide enablement for (i) a complex that comprises (a) a variant of the polypeptide of SEQ ID NO: 1 having at least 60% sequence identity to the polypeptide of SEQ ID NO: 1, wherein said variant can have any activity or nuclease activity, and (b) a guide RNA that has any structure.   The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that claim 1 has been amended.  Applicant points out that the specification discloses that the RuvC like domains are structural elements necessary for the interaction with the RNA guide and the DNA target and the lack of the HNH domain distinguishes the claimed family of proteins from Cas9 proteins. Applicant states that the specification discloses amino acid substitutions that can be made in the Cas polypeptide that do not alter functional properties. Applicant is of the opinion that one of skill in the art can use the alignment of Figure 3 to determine conservative amino acid substitutions that fall outside  of conserved, essential domains of Cpf1. Applicant submits that the methods of Example 2 would enable one of skill in the art to assess whether a Cas polypeptide having the claimed structural features retains the ability to cleave target RNA.
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.   The Examiner acknowledges the amendments made to the claims, as well as the teachings of the specification.  However, the Examiner disagrees with Applicant’s contention that the entire genus of polypeptides and guide RNAs required to make the claimed complexes are fully enabled by the teachings of the specification or the prior art.  As indicated above, the Examiner acknowledges the disclosure of the 4-amino acid motif labeled RuvC-1, the 3-amino acid motif labeled RuvC-II, the 5-amino acid motif labeled RuvC-III and the 19-amino acid motif labeled R-rich helix.  However, as previously discussed, the claims require a genus of variants of the polypeptide of SEQ ID NO: 1 having 522 modifications with respect to the polypeptide of SEQ ID NO: 1, and a genus of guide RNAs having any structure, wherein said variants can have any PAM specificity. The 3 RuvC like domains found in the polypeptide of SEQ ID NO: 1 represent at best 0.92% of the entire structure of the polypeptide of SEQ ID NO: 1.  While the specification discloses the presence of the motifs GID, EID, SID, IDRGER, DANGAY and EXLN as motifs to be present in RuvC domains to have a catalytically inactive protein, the specification does not appear to provide a significant number of amino acid modifications and their effect on activity. Neither the specification nor the prior art discloses which 522 modifications can be made to the polypeptide of SEQ ID NO: 1 to obtain a variant with the same functional characteristics associated with the polypeptide of SEQ ID NO: 1, including those modifications that would maintain the same PAM specificity associated with  the polypeptide of SEQ ID NO: 1 and the ability to bind to RNA.  It is reiterated herein that it appears from the 4 additional species provided that Cpf1 proteins are over 1100 amino acids long. One of skill in the art would conclude that it is highly unlikely that 3 domains that amount to 12 amino acids and represent approximately 1% of the entire structure of a Cpf1 protein are all that is required for Cpf1 proteins to have endonuclease activity, the ability to bind to a guide RNA and the ability to recognize a particular PAM.  One of skill in the art would recognize that the remaining 99% of the structure of a Cpf1 protein has to have a significant role in the functional characteristics of a Cpf1 protein.
	Guo et al. (PNAS 101(25):9205-9210, 2004) teach that the percentage of random single substitution mutations which inactivate a protein for the protein 3-methyladenine DNA glycosylase is 34% and that this number appears to be consistent with other studies in other proteins as well.  Guo et al. further show in Table 1 that the percentage of active mutants for multiple mutants appears to be exponentially related to this by the simple formula (0.66)N x 100% where N is the number of mutations introduced.  In the instant case, for a protein having 60% sequence identity to  the polypeptide of SEQ ID NO: 1, N is equivalent to 522 (522= 0.4x1304;  SEQ ID NO: 1=1304 amino acids), and (0.66)522 X 100% or 6.33 x 10-93% of random mutants having 60% sequence identity to  the polypeptide of SEQ ID NO: 1 would be active.  In other words, the estimate of Guo et al. predicts that 1 in 1.57x1094 variants having 60% sequence identity to the polypeptide of  SEQ ID NO: 1 would have activity (1/(0.66)N ).  In view of this, one of skill in the art would expect that the vast majority of the species encompassed by the recited genus of proteins lack enzymatic activity. Since there is an immense number of mutants that one of skill in the art would have to test to find one enzymatically active variant, one of skill in the art cannot possibly conclude that the amount of experimentation required with  current techniques (i.e., high throughput mutagenesis and screening techniques) in the art is routine.    
	With regard to the argument that one of skill in the art can use the alignment of Figure 3 to determine conservative amino acid substitutions that fall outside of conserved, essential domains of Cpf1, it is reiterated herein that conserved regions found in an alignment are not all necessarily associated with function.  Conserved regions in alignments are highly dependent upon the sequences used in the alignment.  For a given type of protein, one is more likely to find more conserved regions if the source of the proteins in the alignment are isolated from closely related species.   Therefore, contrary to applicant's assertions regarding the use of the alignment shown in Figure 3 as disclosed in Example 5,  one cannot reasonably conclude that the alignment and Example 5 would provide to one of skill in the art the structural features required in variants of the polypeptide of SEQ ID NO: 1 that have the desired functional characteristics when it is unclear if (a) all the conserved regions found in the alignment of Figure 3 are conserved regions in any Cpf1 protein, or (b) these conserved regions are all associated with function.  
	Due to the fact that the specification and the prior art are absolutely silent with regard to (i)  the 522 amino acid modifications that can be made to the polypeptide of SEQ ID NO:1 outside of the 12 amino acids that correspond to the RuvC-1, RuvC-II and RuvC-III domains without altering the enzymatic activity, RNA binding ability and PAM specificity, and (ii) a structure/function correlation that would allow one of skill in the art to envision the structural features required in a variant as recited so that this variant can have the same functional characteristics found in the polypeptide of SEQ ID NO: 1, one of skill in the art is left with the task of testing an essentially infinite number of structural variants of the polypeptide of SEQ ID NO: 1 ( more than 1.18x101047 variants ) to determine which of these variants can be used in the claimed complexes.  Moreover, as previously stated, while the specification indicates that the Cpf1 proteins recognize T-rich PAMs upstream of the target DNA, the specification fails to provide a structure/function correlation that would allow one of skill in the art to envision which PAMs are recognized by the variants encompassed by the claims.  It is reiterated herein that one could alter PAM specificity in a Cas protein by structurally modifying it. While the genus of proteins recited encompasses variants that result from over 500 modifications that can be made to the protein of SEQ ID NO:1, the specification and the prior art are completely silent as to which 522 modifications can be made to the polypeptide of SEQ ID NO:1  without altering the PAM specificity of the polypeptide of SEQ ID NO:1, or a correlation between structural modifications and PAM specificity that would allow one of skill in the art to determine which PAM is recognized by any of the 1.18x101047 variants of the polypeptide of SEQ ID NO:1 that meet the recited structural limitation.  The amount of experimentation required to determine (a) which structural variants of the polypeptide of SEQ ID NO: 1 are more likely to have the desired functional characteristics, namely enzymatic activity and RNA binding activity, and (b) the PAM specificity of over 1.18x101047 variants of the polypeptide of SEQ ID NO:1 that meet the recited structural limitation is clearly not routine.  In addition, it is noted that the claims are not limited to enzymatically active variants of the polypeptide of SEQ ID NO: 1 or variants that are catalytically inactive but still able to bind the guide RNA and form a complex with a desired target nucleic acid.  Therefore, one of skill in the art would have to further find a use to those variants of the polypeptide of SEQ ID NO: 1 that meet the structural limitations and are not able to bind RNA or form a complex with a guide RNA and target a nucleic acid.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed.  Such guidance has not been provided in the instant specification.  Therefore, for the reasons of record and those set forth above, one cannot reasonably conclude that the full scope of the claimed invention is enabled by the teachings of the specification and/or the prior art.

Claim Rejections - 35 USC § 102 (AIA )
Claims 14-18, 22-23 were  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schunder et al. (International Journal of Medical Microbiology 303:51-60, 2013; cited in the IDS) as evidenced by Rohmer et al. (GenBank accession number AOQ7Q2,  12/9/2015).  In view of Applicant’s cancellation of claims 15-18, 22-23 and amendment of claim 14, this rejection is hereby withdrawn. 

Art of Interest
Zhang et al. (US Patent No. 9790490, filed on 12/18/2015, earliest priority claim 6/18/2015; cited in the IDS) disclose and claim a system, wherein said system comprises a Cpf1 protein and a guide polynucleotide, wherein the Cpf1 protein and the guide polynucleotide form a complex, wherein the guide polynucleotide hybridizes to the target nucleic acid. 

Conclusion
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
November 10, 2022